Citation Nr: 9917586	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for neuropsychiatric 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from September 1990 to April 1991.

In April 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) issued a statement of the case 
concerning claims for service connection for a left hand 
disability and for multiple disabilities as due to 
undiagnosed illness.  As of this date, there is no indication 
in the claims folder that a substantive appeal has been 
received.


REMAND

In November 1992, the RO issued a rating decision denying the 
veteran's claim for entitlement to service connection for a 
neuropsychiatric condition.  In June 1995, having received 
more evidence, the RO again denied the veteran's claim for 
entitlement to service connection for a neuropsychiatric 
condition on the basis that service connection for a 
neuropsychiatric condition was previously and finally denied 
by the RO's rating earlier November 1992 decision and new 
andmaterial evidence to reopen the claim had not been 
submitted.

However, a disallowed claim does not become a final 
determination where VA has failed to procedurally comply with 
statutorily mandated requirements.  Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995).  Those procedural requirements include, 
in accordance with 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 
3.104(a), written notification of the decision and an 
explanation of the procedure for obtaining review of the 
decision.  Best v. Brown, 10 Vet. App. 322, 325 (1997) (where 
a regional office committed a procedural error by failing to 
adequately notify the appellant that it was denying service 
connection for a disorder, its decision is not final).  Here, 
the veteran was not properly notified of the November 1992 
decision.

The RO did not send the veteran a notification letter 
following the November 1992 decision until December 1993, and 
that letter does not meet the requirements of 38 U.S.C.A. § 
5104(a) and 38 C.F.R. § 3.104(a) because no mention was made 
of a neuropsychiatric condition in the notification letter.  
Accordingly, the November 1992 rating decision is not final 
on the issue of entitlement to service connection for a 
neuropsychiatric condition.  Moreover, because of the error 
in the characterization of the issue as one to reopen a 
claim, the statement of the case did not properly advise the 
veteran of the evidence considered, applicable laws and 
regulations and reasons for the decision.  Under the 
circumstances presented herein, the Board concludes that the 
RO must readjudicate the appellant's claim for service 
connection for a neuropsychiatric condition on the merits.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Request that the veteran provide a 
list of those who have treated him for 
any neuropsychiatric condition since his 
separation from service.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder and this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests in 
order to determine the correct diagnosis 
regarding the existence of any 
neuropsychiatric condition are to be 
done.  

If the examiner identifies a 
neuropsychiatric condition, he or she is 
asked to describe the date of onset and 
etiology of the condition and to express 
an opinion as to whether it is at least 
as likely as not that any such condition 
is related to any injury or disease 
experienced in service, including the 
head trauma that the veteran suffered 
while on active duty.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.

4.  The RO should then adjudicate the 
appellant's claim for service connection 
for a neuropsychiatric condition on its 
merits, considering all of the evidence 
of record.  If the appellant remains 
dissatisfied with the outcome of the 
adjudication of the claim, both the 
appellant and his representative should 
be furnished a supplemental statement of 
the case covering all the pertinent 
evidence, law and regulatory criteria.  
They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109, 112 (1995).  The purpose of this REMAND is to assist the 
appellant and to comply with the requirements of due process.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









